Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objection to the title has been withdrawn in view of newly submitted amendment to the title.
Newly submitted Abstract has been accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Title of the Invention:
“CONTROL METHOD INCLUDES ACQUIRING FIRST AND SECOND LAYOUT DATA GENERATED BY AN ALBUM CREATION APPLICATION IN A TERMINAL DEVICE AND UPLOADED TO A SERVER”
Authorization for this examiner’s amendment was given in an interview with Steven Warner on 8/27/2021.

Allowable Subject Matter
Claims 1-4, 6-9, 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1, 4, 6-8, and 11 are directed to a control method and a server. Claims 1 and 11 identify the uniquely distinct features of “acquiring first layout data and second layout data generated by an album creation application in a terminal device of a user and uploaded to a server; outputting an estimated feature value based on the acquired first layout data”. The closest prior art Slatter et al. (US 2011/0285748) teaches sequence of templates (22) is determined. Each of the templates (22) defines a spatiotemporal layout of regions in a display area (38). Each of the regions is associated with a set of one or more image selection criteria and a set of one or more temporal behavior attribute values. For each of the templates (22), an image layer for each of the regions of the template is ascertained. For each of the layers (18), an image element (30) is assigned to the region 
B. Claims 2-3, and 12 are directed to a control method and a server. Claims 2 and 12 identify the uniquely distinct features of “updating the album creation parameter based on a feature value based on the generated layout data and a feature value based on the second layout data, wherein, by a first feature value based on the first layout data being input to a learning unit as input data, the estimated feature value is output from the learning unit”. The closest prior art Slatter et al. (US 2011/0285748) teaches sequence of templates (22) is determined. Each of the templates (22) defines a spatiotemporal layout of regions in a display area (38). Each of the regions is associated with a set of one or more image selection criteria and a set of one or more temporal behavior attribute values. For each of the templates (22), an image layer for each of the regions of the template is ascertained. For each of the layers (18), an image element (30) is assigned to the region in accordance with the respective set of image selection criteria. For each frame (20) in a frame sequence, a set of rendering parameter values is produced, where each set specifies a composition of the respective frame in the display area (38) based on a respective set of the image layers (18) determined for the templates (22) and the respective sets of temporal behavior attribute values (Abstract), either singularly or in 
C. Claims 9, and 13 are directed to a control method of controlling a terminal device and a terminal device. Claims 9 and 13 identify the uniquely distinct features of “causing a display unit to display the generated layout data as layout results; receiving editing instructions from a user for the displayed layout results; and uploading layout data edited based on the editing instruction”. The closest prior art Slatter et al. (US 2011/0285748) teaches sequence of templates (22) is determined. Each of the templates (22) defines a spatiotemporal layout of regions in a display area (38). Each of the regions is associated with a set of one or more image selection criteria and a set of one or more temporal behavior attribute values. For each of the templates (22), an image layer for each of the regions of the template is ascertained. For each of the layers (18), an image element (30) is assigned to the region in accordance with the respective set of image selection criteria. For each frame (20) in a frame sequence, a set of rendering parameter values is produced, where each set specifies a composition of the respective frame in the display area (38) based on a respective set of the image layers (18) determined for the templates (22) and the respective sets of temporal behavior attribute values (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.